
	
		II
		110th CONGRESS
		1st Session
		S. 2463
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2007
			Mr. Bayh (for himself
			 and Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act and title
		  18, United States Code, to combat the crime of alien smuggling and related
		  activities, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Alien Smuggling and Terrorism
			 Prevention Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Alien smuggling
			 by land, air, and sea is a transnational crime that—
				(A)violates the
			 integrity of United States borders;
				(B)compromises the
			 sovereignty of the United States;
				(C)places our Nation
			 at risk of terrorist activity; and
				(D)contravenes the
			 rule of law.
				(2)Aggressive
			 enforcement activity against alien smuggling is needed to protect the borders
			 of the United States and to ensure our Nation's security. The border security
			 and antismuggling efforts of the men and women on the Nation's front line of
			 defense are commendable. Special recognition should be given to the Border
			 Patrol, the Coast Guard, United States Customs and Border Protection, United
			 States Immigration and Customs Enforcement, and the Federal Bureau of
			 Investigation.
			(3)The law
			 enforcement community must be given the statutory tools necessary to address
			 this security threat. The United States Attorneys Offices and the Domestic
			 Security Section of the Criminal Division cannot prosecute these cases
			 successfully without effective alien smuggling statutes.
			(4)Alien smuggling
			 has a destabilizing effect on border communities. State and local law
			 enforcement, medical personnel, social service providers, and the faith
			 community play important roles in combating smuggling and responding to its
			 effects.
			(5)Existing
			 penalties for alien smuggling are insufficient to provide appropriate
			 punishment for alien smugglers.
			(6)Existing alien
			 smuggling laws often fail to reach the conduct of alien smugglers,
			 transporters, recruiters, guides, and boat captains.
			(7)Existing laws
			 concerning failure to heave to are insufficient to appropriately punish boat
			 operators and crew who engage in the reckless transportation of aliens on the
			 high seas and seek to evade capture.
			(8)Much of the
			 conduct in alien smuggling rings occurs outside of the United States.
			 Extraterritorial jurisdiction is needed to ensure that smuggling rings can be
			 brought to justice for recruiting, sending, and facilitating the movement of
			 those who seek to enter the United States without lawful authority.
			(9)Alien smuggling
			 can include unsafe or recklessly dangerous conditions that expose individuals
			 to particularly high risk of injury or death.
			3.Checks against
			 terrorist watch listThe
			 Secretary of Homeland Security shall, to the extent practicable, check, against
			 all available terrorist watch lists, alien smugglers and smuggled individuals
			 who are interdicted at the land, air, and sea borders of the United
			 States.
		4.Strengthening
			 prosecution and punishment of alien smugglersSection 274(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1324(a)) is amended—
			(1)by amending the
			 subsection heading to read as follows: Bringing in, Harboring, and Smuggling of
			 Unlawful and Terrorist Aliens.—;
			(2)by amending
			 paragraph (1) to read as follows:
				
					(1)(A)A person shall be
				subject to the penalties described in subparagraph (D) if the person, knowing
				or in reckless disregard of the fact that an individual is an alien who lacks
				lawful authority to come to, enter, or reside in the United States,
				knowingly—
							(i)brings that individual to the
				United States, regardless of any future official action which may be taken with
				respect to that individual;
							(ii)recruits, encourages, or induces
				that individual to come to, enter, or reside in the United States;
							(iii)transports or moves that
				individual in the United States, in furtherance of that individual’s unlawful
				presence; or
							(iv)harbors, conceals, or shields from
				detection that individual in any place in the United States, including any
				building or means of transportation.
							(B)A person shall be subject to the
				penalties described in subparagraph (D) if the person, knowing that an
				individual is an alien, brings that individual to the United States at a place
				other than a designated port of entry or a place designated by the Secretary of
				Homeland Security, regardless of whether such alien has received prior official
				authorization to come to, enter, or reside in the United States and regardless
				of any future official action which may be taken with respect to that
				individual.
						(C)A person who attempts or conspires to
				commit any offense described subparagraph (A) or (B) shall be subject to the
				same penalties as a person who completes the offense.
						(D)A person who commits any offense
				described in this paragraph shall, for each individual in respect to whom such
				offense occurs—
							(i)be fined under title 18, United
				States Code, imprisoned not more than 5 years, or both if the offense is not
				described in any of clauses (ii) through (vii);
							(ii)be fined under such title,
				imprisoned not more than 1 year, or both, if the offense involved the transit
				of the defendant’s spouse, child, sibling, parent, grandparent, or niece or
				nephew and is not described in any of clauses (iii) through (vi);
							(iii)be fined under such title,
				imprisoned not more than 10 years, or both if the violation is described in
				clauses (ii), (iii), or (iv) of subparagraph (A) or subparagraph (B) and was
				committed for the purpose of profit, commercial advantage, or private financial
				gain;
							(iv)be fined under such title and
				imprisoned, in the case of a first or second violation, for a term of not fewer
				than 3 years and not more than 10 years, and for any subsequent violation, for
				a term of not fewer than 5 years and not more than 15 years, if the
				offense—
								(I)is described in subparagraph (A)(i) and
				was committed for the purpose of profit, commercial advantage, or private
				financial gain; or
								(II)was committed with the intent or reason
				to believe that the individual unlawfully brought into the United States will
				commit an offense against the United States or any State that is punishable by
				imprisonment for more than 1 year;
								(v)be fined under such title,
				imprisoned not more than 20 years, or both if the offense—
								(I)results in serious bodily injury (as
				defined in section 1365 of title 18, United States Code); or
								(II)places in jeopardy the life of any
				person;
								(vi)be fined under such title,
				imprisoned not more than 30 years, or both if the offense involved an
				individual who the person knew was engaged in or intended to engage in
				terrorist activity (as defined in section 212(a)(3)(B));
							(vii)be fined under such title,
				imprisoned for any term of years or for life, or both if the offense involves
				kidnaping, an attempt to kidnap, conduct required for aggravated sexual abuse
				(as defined in section 2241 without regard to where it takes place), an attempt
				to commit such abuse, or an attempt to kill; and
							(viii)fined under such title, punished
				by death or imprisoned for any term of years or for life, or both if the
				offense results in the death of any
				person.
							;
				and
			(3)by amending
			 paragraph (2) to read as follows:
				
					(2)(A)There is
				extraterritorial jurisdiction over the offenses described in paragraph
				(1).
						(B)In a prosecution for a violation of,
				or an attempt or conspiracy to violate subparagraph (A)(i), (A)(ii), or (B) of
				paragraph (1), that occurs on the high seas, no defense based on necessity can
				be raised unless the defendant—
							(i)reported to the Coast Guard, as
				soon as practicable—
								(I)the circumstances of the necessity;
				and
								(II)if a rescue is claimed, the name,
				description, registry number, and location of the vessel engaging in the
				rescue; and
								(ii)did not bring, attempt to bring,
				or in any manner intentionally facilitate the entry of any alien into the land
				territory of the United States without lawful authority, unless exigent
				circumstances existed that placed the life of that alien in danger, in which
				case the reporting requirement under clause (i) is satisfied by notifying the
				Coast Guard as soon as practicable after delivering the alien to emergency
				medical or law enforcement personnel ashore.
							(C)It is a defense to a violation of, or
				an attempt or conspiracy to violate, clause (iii) or (iv) of paragraph (1)(A)
				for a religious denomination having a bona fide nonprofit, religious
				organization in the United States, or the agents or officer of such
				denomination or organization, to encourage, invite, call, allow, or enable an
				alien who is present in the United States to perform the vocation of a minister
				or missionary for the denomination or organization in the United States as a
				volunteer who is not compensated as an employee, notwithstanding the provision
				of room, board, travel, medical assistance, and other basic living expenses,
				provided the minister or missionary has been a member of the denomination for
				at least 1 year.
						(D)In this paragraph and in paragraph
				(1)—
							(i)the term lawful
				authority—
								(I)means permission, authorization, or
				waiver that is expressly provided for in the immigration laws of the United
				States or the regulations prescribed under those laws; and
								(II)does not include any such authority
				secured by fraud or otherwise obtained in violation of law or authority that
				has been sought but not approved.
								(ii)the term United
				States means the several States, the District of Columbia, the
				Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin
				Islands, the Commonwealth of the Northern Mariana Islands, and every other
				territory and possession of the United
				States.
							.
			5.Maritime law
			 enforcement
			(a)PenaltiesSection
			 2237(b) of title 18, United States Code, is amended to read as follows:
				
					(b)(1)Except as provided
				under paragraph (2), any person who intentionally violates this section shall,
				be fined under this title, imprisoned for not more than 5 years, or
				both.
						(2)(A)A person described in
				paragraph (1) shall be fined under this title, imprisoned for not more than 10
				years, or both if the violation is committed in the course of a violation
				of—
								(i)section 274 of the Immigration and
				Nationality Act (alien smuggling);
								(ii)chapter 77 (peonage, slavery, and
				trafficking in persons), section 111 (shipping), 111A (interference with
				vessels), 113 (stolen property), or 117 (transportation for illegal sexual
				activity) of this title;
								(iii)chapter 705 (maritime drug law
				enforcement) of title 46; or
								(iv)title II of the Act of June 15, 1917
				(40 Stat. 220).
								(B)A person described in paragraph (1)
				shall be fined under this title, imprisoned not more than 15 years, or both if
				the violation results in serious bodily injury (as defined in section 1365) or
				transportation under inhumane conditions.
							(C)A person described in paragraph (1)
				shall be fined under this title, imprisoned for any term of years or for life,
				or both if the violation—
								(i)results in death; or
								(ii)involves kidnaping, an attempt to
				kidnap, the conduct required for aggravated sexual abuse (as defined in section
				2241 without regard to where it takes place), an attempt to commit such abuse,
				or an attempt to
				kill.
								.
			(b)Limitation on
			 necessity defenseSection 2237(c) of title 18, United States
			 Code, is amended—
				(1)by inserting
			 (1) after (c);
				(2)by adding at the
			 end the following:
					
						(2)In a prosecution for a violation of
				this section, no defense based on necessity can be raised unless the
				defendant—
							(A)as soon as practicable upon reaching
				shore, delivered the person with respect to which the necessity arose to
				emergency medical or law enforcement personnel;
							(B)as soon as practicable, reported to
				the Coast Guard the circumstances of the necessity resulting giving rise to the
				defense; and
							(C)did not bring, attempt to bring, or in
				intentionally facilitate the entry of any alien (as defined in section
				101(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(3))) into
				the land territory of the United States without lawful authority, unless
				exigent circumstances existed that placed the life of that alien in danger, in
				which case the reporting requirement under subparagraph (B) is satisfied by
				notifying the Coast Guard as soon as practicable after delivering that person
				to emergency medical or law enforcement personnel
				ashore.
							.
				(c)DefinitionSection
			 2237(e) of title 18, United States Code, is amended—
				(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
				(2)by inserting
			 after paragraph (2) the following:
					
						(3)the term
				transportation under inhumane conditions means—
							(A)transportation of
				persons in an engine compartment, storage compartment, or other confined
				space;
							(B)transportation at
				an excessive speed;
							(C)transportation of
				a number of persons in excess of the rated capacity of the means of
				transportation; or
							(D)intentionally
				grounding a vessel in which persons are being
				transported.
							.
				6.Amendment to the
			 sentencing guidelines
			(a)In
			 generalPursuant to its authority under section 994 of title 28,
			 United States Code, and in accordance with this section, the United States
			 Sentencing Commission shall review and, if appropriate, amend the sentencing
			 guidelines and policy statements applicable to persons convicted of alien
			 smuggling offenses and criminal failure to heave to or obstruction of
			 boarding.
			(b)ConsiderationsIn
			 carrying out this section, the Sentencing Commission, shall—
				(1)consider
			 providing sentencing enhancements or stiffening existing enhancements for those
			 convicted of offenses described in paragraph (1) that—
					(A)involve a pattern
			 of continued and flagrant violations;
					(B)are part of an
			 ongoing commercial organization or enterprise;
					(C)involve aliens
			 who were transported in groups of 10 or more;
					(D)involve the
			 transportation or abandonment of aliens in a manner that endangered their
			 lives; or
					(E)involve the
			 facilitation of terrorist activity; and
					(2)consider
			 cross-references to the guidelines for criminal sexual abuse and attempted
			 murder.
				(c)Expedited
			 proceduresThe Commission may promulgate the guidelines or
			 amendments under this section in accordance with the procedures set forth in
			 section 21(a) of the Sentencing Act of 1987, as though the authority under that
			 Act had not expired.
			
